Filed Pursuant to Rule 433 Registration No. 333-155584 Entergy New Orleans, Inc. First Mortgage Bonds, 5.10% Series due December 1, 2020 Final Terms and Conditions November 17, 2010 Issuer: Entergy New Orleans, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa3 (stable outlook) by Moody’s Investors Service BBB+ (stable outlook) by Standard & Poor’s Ratings Services Trade Date: November 17, 2010 Settlement Date (T+4): November 23, 2010 Principal Amount: Coupon: 5.10% Coupon Payment Dates: June 1 and December 1 of each year First Payment Date: June 1, 2011 Final Maturity: December 1, 2020 Optional Redemption Terms: Make-whole call at any time prior to September 1, 2020 at a discount rate of Treasury plus 35 bps and, thereafter, at par UST Benchmark: 2.625% due November 15, 2020 Spread to UST Benchmark: 225 bps Treasury Price: 97-26+ Treasury Yield: 2.877% Re-offer Yield: 5.127% Issue Price to Public: 99.789% Underwriter: BNP Paribas Securities Corp. CUSIP / ISIN: 29364PAM5 / US29364PAM59 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling BNP Paribas Securities Corp. toll free at 1-800-854-5674.
